         Case
          Case1:20-cr-00044-VM
               1:20-cr-00044-VM Document
                                 Document24-2 Filed11/04/20
                                          25 Filed  11/03/20 Page
                                                              Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA      :
                                                ORDER
              - v. –                  :
                                                20 Cr. 44 (VM)
MIGUEL FRIAS,                         :

                  Defendant.          :

- - - - - - - - - - - - - - - x


             WHEREAS, with the defendant’s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

October 28, 2020;

             WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

             WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

             IT IS HEREBY ORDERED that the defendant’s guilty plea is

accepted.

SO ORDERED:

Dated:       New York, New York
             November _, 2020

                                      __________________________________
                                      THE HONORABLE VICTOR MARRERO
                                      UNITED STATES DISTRICT JUDGE
